Title: To John Adams from Christopher Gadsden, 24 June 1801
From: Gadsden, Christopher
To: Adams, John



My dear Sir
Charleston 24th. June 1801

Your highly esteemed Favour of the 16th Apl. made me happy to find my Letter of the 11th March was taken so kindly—This Moment hearing of the Departure of my Friend Mr. Wm. Crafts our late Navy Agent, I cou’d not any longer omit the Acknowledgmt. of yours, He is a Gentleman of Boston has resided here many years has a family & lately lost his Wife. He can let you know all about us here, as well as any Gentleman I am acquainted with—
I am endeavouring to be resign’d with Regard to Politics & tis Time I shou’d, But One Misgiving haunts me much, Heaven forbid that a Cæsar & Brutus ambitiously aiming at the same point, to take advantage of the loose philosophic Principles of the Times, & the natural Confusion they may occasion, shou’d arise, & both seize on such a critical Moment perhaps all along promoted & forwarded by themselves, & shake to the foundation all our promising Hopes & Expectations, of securing the Blessings, we with the favor of the Almighty, have so dearly earn’d, to our latest posterity.
I am wth the sincerest Esteem / My dear Sir / Yr. most obedt. hble Servt
Christ Gadsden